UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                      -   -   -   X
 UNITED STATES OF AMERICA

              - v. -                                    PROTECTIVE ORDER

JOHANSI LOPEZ,
     a/k/a "Gordo,"                                     Sl 19 Cr. 323 (JSR)
ANGEL CRISPIN,
     a/k/a "Secreto,"
ANTONIO BATISTA,
     a/k/a "Anthony,"
KEVIN BRITO,
.    a/k/a "Derrick,"
WANDY DOMINGUEZ,
     a/k/a "Noel,"
AMAURYS HERNANDEZ,
     a/k/a "Flaco," and
JERVIS CIRINO,
     a/k/a "Nano,"

                        Defendants.
                             -------x

             WHEREAS, the United States of America seeks to provide

in redacted and unredacted form certain evidence pursuant to

Rule 16 of the Federal Rules of Criminal Procedure; and

             WHEREAS,    some material that the Government seeks to

provide    (i)    contains   sensitive    information        that   affects   the

privacy and confidentiality, including personally identifiable

information, of specific individuals; and (ii) could jeopardize

or impede,       if prematurely disclosed,            the Government's ongoing

criminal    investigations     of additional           uncharged    indi victuals;

and
             WHEREAS,          the     Government           is     willing,            under     the

conditions set forth below, to produce such materials;

             IT IS HEREBY agreed, by and between the United States

of America,        Geoffrey S.          Berman,       United States                Attorney,      by

Dominic     A.     Gentile,          Assistant    United          States         Attorney,        of

counsel,    and defendants,             JOHANSI LOPEZ,            a/k/a "Gordo," ANGEL

CRISPIN,    a/k/a        "Secreto," ANTONIO             BATISTA,         a/k/a         "Anthony,"

KEVIN BRITO,       a/k/a "Derrick," WANDY DOMINGUEZ,                            a/k/a "NOEL,"

AMAURYS    HERNANDEZ,          a/k/a     "FLACO,"       and       JERVIS       CIRINO,         a/k/a

"Nano," by and through their respective counsel, that:

             1 (a).            Any     material        reflecting              ( i)     sensitive

identification          information        (including,            but    not          limited    to,

names, telephone numbers, addresses, email address·es, dates of

birth, Social Security numbers, bank account information, credit

card information,             other sensitive financial                  information,            and

driver's     license          information)       or     (ii)      that        the      government

designates        or    has     previously       designated,             as      "Confidential

Information"           (which may       include       but    is    not        limited      to    (a)

material the disclosure of which the Government in good faith

believes could jeopardize any ongoing criminal investigation or

otherwise        prejudice       the     due     administration               of      justice     or

otherwise interfere with a fair trial, and (b) video recordings,

photographs,       audio       recordings,       judicially authorized wiretap
                                           2
recordings,     wiretap           applications,         and    line     sheets    and

transcripts of judicially authorized wiretap

recordings) is deemed ''Confidential Information" and shall be

so identified by the Government.

           1 (b) .     Any defendant may object to the designation

pursuant   to paragraph 1            (a)    of any material       the     Government

designates,     or    previously           has   designated,     as     Confidential

Information. In the event of such an objection, the Government

and the defendant concerned shall meet and confer in an effort

to resolve the issue. To whatever extent they fail to resolve

the issue, the objector may file a motion for an order removing

the   designation          from    specified       material.      The     Government

thereupon will have the burden .of justifying the continuation

of that designation.          The material shall remain designated as

Confidential     Information         unless       and   until    either     (i)   the

Government and the defendant concerned agree otherwise or (ii)

the Court rules to the contrary.

           2.        Confidential           Information       disclosed     to    the

defendants or to their counsel during the course of proceedings

in this action:

                     (a)    Shall be used by the defendants and their

counsel only for purposes of preparing for and conducting pre-

trial proceedings, trial, and/or any appeal of this action;

                                            3
                     (b)   Shall be maintained in a · safe and secure

manner     solely by the defendants          and their       counsel,    and   the

Confidential Information and the contents thereof shall not be

disclosed or otherwise shared in any form by the defendants or

their counsel except as set forth in paragraph 2(c) below;

                     (c)   May be disclosed by the defendants or their

counsel only to the following persons             (hereinafter "Designated

Persons") :

                           i)    investigative,      secretarial,       clerical,

and     paralegal     student     personnel,    or     any    interpreter      or

translator, employed full-time or part-time by the defendants'

counsel;

                           (ii) independent          expert          witnesses,

investigators, or advisors retained by the defendants' counsel

in connection with this action;

                           (iii) potential witnesses, but only insofar

as defense counsel may show the Confidential                   Information to

potential witnesses without these individuals retaining copies

of the Confidential Information; and

                           (iv) such other persons as hereafter may be

authorized by the Court upon motion by the defendant; and

                     (d)   All   documents   subject    to    this   Protective

Order    must   be     destroyed    or    returned     to    the   Government's

                                      4
.attorneys at such time as they are not needed in this action,
                                                              I


at the end of the criminal proceedings                    (including any appeal

and     related   applications       for   habeas        corpus   or    any   other

collateral relief), or upon Order of the Court, whichever occurs

first.

             3.     The defendants and their counsel shall provide a

copy of this Order to Designated Persons to whom they disclose

Confidential      Information     or    Sensitive        Material      pursuant    to

paragraph 2(c).      Prior to disclosure of Confidential Information

to    Designated Persons,      pursuant         to paragraph 2 (c),       any such

Designated Person shall agree to be subject to the terms of this

Order by signing a copy hereof and providing such copy to the

individual defendant's counsel, who shall retain such copy.

             4.    The     provisions      of     this    Order   shall    not    be

construed as preventing the disclosure of any information in

any motion,       hearing,   or   other pre-trial           proceeding     held    in

connection with the above-referenced action or to any District

Judge or Magistrate Judge of this Court for purposes of the

above-referenced      action.     Confidential           Information     should   be

redacted from any public court filings, or should be filed under

seal.

             5.     With   respect     to Confidential         Information,       any

filings with any court shall be governed by Rule 49.1 of the
                                       5
Federal Rules of Criminal Procedure.



Dated:    New York, New York
          NovemberJl, 2019

                         SO O R D E R ~ u


                         HO~EJed. S. Rakoff
                         UNITED STATES DISTRICT JUDGE
                         SOUTHERN DISTRICT OF NEW YORK




                               6
